                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF NEBRASKA


UNITED STATES OF AMERICA,

                     Plaintiff,                                     8:17CR127

      vs.
                                                                     ORDER
CARLOS RAMOS

                     Defendant.


       This matter is before the court on the defendant’s unopposed Motion to Continue Trial
[82]. The defendant remains incapacitated and unable to travel. For good cause shown,

       IT IS ORDERED that the defendant’s unopposed Motion to Continue Trial [82] is
granted as follows:

       1. The jury trial, now set for September 3, 2019, is continued to November 5, 2019.

       2. In accordance with 18 U.S.C. § 3161(h)(7)(A), the court finds that the ends of justice
          will be served by granting this continuance and outweigh the interests of the public
          and the defendant in a speedy trial. Any additional time arising as a result of the
          granting of this motion, that is, the time between today’s date and November 5,
          2019 shall be deemed excludable time in any computation of time under the
          requirement of the Speedy Trial Act. Failure to grant a continuance would deny
          counsel the reasonable time necessary for effective preparation, taking into account
          the exercise of due diligence. 18 U.S.C. § 3161(h)(7)(A) & (B)(iv).

       3. No further continuances will be granted without a hearing before the
          undersigned magistrate judge.

       Dated this 28th day of August 2019.

                                             BY THE COURT:

                                             s/Michael D. Nelson
                                             United States Magistrate Judge
